[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-11830                    October 10, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK

                   D. C. Docket No. 06-61504-CV-FAM

MATTHEW L. HIRSCHHORN,
DEBRA L. HIRSCHHORN,

                                               Plaintiffs-Appellants,

                                  versus

HONORABLE DALE ROSS, as Chief
Administrative Judge of the 17th
Judicial Circuit, in and for
Broward County, Florida,

                                               Defendant-Appellee.



                Appeal from the United States District Court
                    for the Southern District of Florida


                            (October 10, 2007)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
       This is an appeal from an order granting the defendant’s motion to dismiss.

The district court dismissed the action finding that the Rooker-Feldman1 doctrine

applied where the plaintiffs were seeking an order finding that prior rulings in a

state court were void. Accordingly, the district court granted the defendant’s

motion to dismiss on the basis that the district court lacked subject matter

jurisdiction. Plaintiffs then filed a motion for reconsideration which was also

denied.

       We review the dismissal of a complaint for lack of subject matter

jurisdiction de novo. Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997). “We

review de novo a district court’s dismissal under Rule 12(b)(6) for failure to state

a claim, accepting the allegations in the complaint as true and construing them in

the light most favorable to the plaintiff.” Behrens v. Regier, 422 F.3d 1255, 1259

(11th Cir. 2005) (quoting Swann v. S. Health Partners, Inc., 388 F.3d 834, 836

(11th Cir, 2004)).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly applied the Rooker-Feldman doctrine where the

plaintiffs were requesting the district court to declare a final state court judgment



       1
        Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923); District of Columbia Court
of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).

                                                2
void. Moreover, we observe that the plaintiffs’ theory of liability against the

defendant, who is a state court judge, is based entirely upon his status as Chief

Judge of the 17th Judicial Court and does not relate to any act or omission on the

defendant’s part. In fact, the amended complaint does not allege that the defendant

personally violated the plaintiffs’ rights in any way. Indeed, the plaintiffs seek to

hold the defendant vicariously liable for what the plaintiffs contend were erroneous

rulings or acts committed by the other circuit court judges assigned to their case.

The law is clear in this circuit that supervisory officials cannot be held liable under

42 U.S.C. § 1983 for the unconstitutional acts of their subordinates. Gray v.

Bostic, 458 F.3d 1295, 1308 (11th Cir. 2006), cert. denied, 127 S. Ct. 2428 (2007);

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999).2

      Accordingly, we conclude that the district court appropriately granted the

defendant’s motion to dismiss, and we affirm the judgment of dismissal.

      AFFIRMED.3




       2
       Another basis for affirming the judgment of dismissal in this case is that as a judge, the
defendant enjoys abolute immunity. Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S. Ct. 1099,
1104-05 (1978); Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000).
       3
           Appellants’ motion requesting oral argument is DENIED.


                                               3